Fokd, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed MEK (Commodity Specialist’s Initials) by Commodity Specialist Murrel E. Kelso (Commodity Specialist’s Name) on the invoices covered by the protests enumerated in the attached Schedule “A”, hereto annexed and made a part hereof, and assessed with duty at 20% ad valorem under Par. 312 of the Tariff Act of 1930, as modified by T.D. 51802, consist of drawtwister machines and parts dedicated to the use on or with such machines the same in all material respects as those the subject of Allied Chemical Corp., National Aniline Division, and Alltransport, Inc., et al. v. United States, Abs. 68680 and Abs. 69811, and therein held to be dutiable at 17% ad valorem under said paragraph as modified by T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that the record in said Abstracts 68680 and 69811 be incorporated herein and that the protests be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of facts and following the authority cited, Allied Chemical Corp., National Aniline Division and Alltransport, Inc., et al. v. United States, Abstract 68680 and Abstract 69811, we find and hold the items marked “A” and initialed MEK on the invoices by Commodity Specialist Murrel E. Kelso, to be properly dutiable at the rate of 17 per centum ad valorem under paragraph 372, Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as textile machinery and parts.
*50To the extent indicated the specified claim in this suit is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be rendered accordingly.